Citation Nr: 0433827	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  99-13 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
knee patellofemoral pain syndrome, currently rated as 10 
percent disabling, from an initial grant of service 
connection.

2.  Entitlement to an increased rating for residuals of left 
knee patellofemoral pain syndrome, currently rated as 10 
percent disabling, from an initial grant of service 
connection.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on periods of active duty in the Navy from 
February 1991 to February 1998. 

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The veteran had a personal hearing with 
a hearing officer at the RO in February 2000.  In October 
2004, the veteran had a Travel Board hearing with the 
undersigned Judge at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 
et seq. (West  2002).  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in 
this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Evidence received since the March 2004 supplemental statement 
of the case (SSOC) includes leave statements for 2004 from 
the veteran's employer submitted in October 2004.  An October 
2004 waiver of RO consideration of this evidence is of 
record.  Consequently, the claim does not have to be referred 
to the RO for initial consideration.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003); see also 38 C.F.R. § 20.1304 (2004).

In the October 2004 Travel Board hearing transcript, the 
veteran stated that he had received treatment for his 
bilateral knee disabilities in June 2003 as well as underwent 
an annual examination at the VAMC in Bronx, New York in May 
2004.  As required under 38 C.F.R. § 3.159(c)(3), VA must 
attempt to procure treatment records identified by the 
veteran.  See 38 C.F.R. § 3.159(c) (2004).  

VA also has a duty to secure a medical examination or opinion 
if one is necessary to decide a claim for benefits.  See 38 
U.S.C.A. § 5103(A)(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Evidence of record indicates that the veteran last 
had a VA examination to evaluate his bilateral knee 
disabilities in June 2003.  In the October 2004 Travel Board 
hearing transcript, the veteran stated that his service-
connected knee disabilities had increased in severity since 
June 2003.  In addition, the veteran submitted leave 
statements from his employer which indicate that he has used 
12 unscheduled sick leave days during the last 10 months.  
The veteran claims to have used these unscheduled sick leave 
days due to the increase in severity of his service-connected 
knee disabilities.  The Court has held that VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Snuffer v. Gober, 10 Vet. App. 400 (1997).  In addition, the 
June 2003 VA examination report shows that the examiner 
reviewed two prior VA examinations but did not review the 
veteran's claims file before conducting the examination.  
Examinations for compensation and pension purposes conducted 
without contemporaneous review of the veteran's claims files 
are deficient for rating purposes.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2004).

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should obtain any additional 
treatment records for the veteran's 
service-connected knee disabilities from 
the VA Medical Center in Bronx, New York 
for the period from June 2003 to the 
present.

2.  The RO should schedule the veteran 
for a VA examination to show the nature 
and extent of his current service-
connected disability residuals of right 
knee patellofemoral pain syndrome and 
left knee patellofemoral pain syndrome.  
The examiner should describe all 
symptomatology due to the veteran's 
service-connected knee disabilities.  Any 
necessary related studies, including X-
ray studies and range of motion testing 
in degrees, should be done.  The claims 
folder should be made available to the 
examiner for review.  

3.  Thereafter, the RO should 
readjudicate the veteran's claims for 
entitlement to an increased evaluation 
for right knee patellofemoral pain 
syndrome and entitlement to an increased 
evaluation for residuals left knee 
patellofemoral pain syndrome.  If the 
claims remain denied, the RO should issue 
a SSOC to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits 
since April 2004.  An appropriate period 
of time should be allowed for response.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




